Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of cardiac mapping with invasive pacing the heart, classified in A61B5/283.
II. Claims 10-15, drawn to a method of cardiac mapping that includes planning the placement electrodes, classified in A61B34/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods of cardiac mapping. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have mutually different operations. Invention I requires a step of “pacing the heart at a first pacing location” which is an actual invasive step of treatment which is not required by Invention II. Additionally, Invention II requires a step of collecting 2D images of the heart and determining offset and adjustment between a 3D model with these 2D images of a heart. Neither the collection 2D images of the heart, nor the offset and adjustment between these 2D images and the 3D model are recited by Invention I.  Furthermore, the inventions as claimed do not encompass 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
At the very least separate classification searches for each invention are required as the two belong to different classes. Additionally, Invention I requires additional text searches related to treatment which is not required by Invention II, while Invention II requires additional text searching related to determining offset and alignment not required by Invention I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


During a telephone conversation with Robert Hansen (#43656) on 2/10/2021 a provisional election was made without traverse to prosecute the invention of group II, claims 10-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Objections
Claims 10-15 are objected to because of the following informalities: the acronym PVC should be defined in independent claim 10. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 recites the limitation "the PVC activation map" in the limitation “the PVC activation map including an area of earliest activation”.  There is insufficient antecedent basis for this limitation in the claim.
Additionally beyond the antecedent issue with “the PVC activation map”, the limitation “generating an activation map of the patient’s the heart, based on the ECG data, a three-dimensional (3D) chest model, and two-dimensional (2D) images of the heart, the PVC activation map including an area of earliest activation” is written so that it can be interpreted as two different ways. 
The first interpretation is that the activation map of the patient’s heart which provides PVC activation is made from the following inputs: ECG data, three-dimension chest model and two-dimension images.
The second interpretation is that an activation map is made from the following inputs ECG data, three-dimension chest model and two-dimension images. And in addition to the activation map an additional PVC activation map is created. 
The first interpretation is interpreted as applicant’s intended interpretation and will be taken for this examination.
If that is the correct interpretation, one possible language change that can be used to fix both the 112 issues is “generating a premature ventricular contraction (PVC) activation map of the patient’s the heart, based on the ECG data, a three- with the PVC activation map including an area of earliest activation

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Dam et al (US 20170071492) hereafter known as Van Dam.

Regarding Claim 10:
 A method of cardiac mapping [see Fig. 1 “Cardiac Isochrone Positioning System (CIPS)], comprising:
attaching 12 electrodes of an electrocardiogram (ECG) device to the chest of a patient [see para 35 “The standard 12 lead ECG positions and the three misplaced electrode configurations 1), 2), and 3)” and Fig. 9 which shows the electrodes positioned on the chest (thereby attached)]; 
recording electrocardiogram (ECG) data using the ECG device [see para 30… in particular “From these activation sequences the ECG can be computed (Eq 2).” Computing the ECG is understood to be inclusive of recording data]; 
generating an activation map of the patient’s heart with the PVC activation map including an area of earliest activation [see para 2… “the invention relates to locating heart dysfunction such as locating an origin of premature ventricular contraction (PVC) tachycardia (VT), atrial tachycardia (AT), Wolff-Parkinson-White syndrome (WPW) and conduction orders in a heart on the basis of ECG measurements.” And Fig. 4 shows a isochrones map understood with the context of para 2 to be an activation map that includes earliest activity (isochrone refers to timing) ] 
based on:
the ECG data [see para 2 again…. locating an origin of premature ventricular contraction (PVC) tachycardia (VT), atrial tachycardia (AT), Wolff-Parkinson-White syndrome (WPW) and conduction orders in a heart on the basis of ECG measurements” and Fig. 1 element 12 (ECG recorder) with arrows directed to software (including 1 PVC selection)], 
a three-dimensional (3D) chest model [see Fig. 1 element 10 (PKinect camera) with arrows that lead to software (including 1 PVC selection)], 
and two-dimensional (2D) images of the heart [see Fig. 1 element 8 (CT/MRI) with arrows directed to software (including 1 PVC selection) this imaging is understood to include 2D images]
the invention provides for to the automatic alignment of a 3D image of the patient torso with the patient specific 3D model of the torso.  The invention also provides for the automatic detection of electrode positions on the chest wall.”  And para 75… “electrode positions need to be located accurately on the 3D model of the torso.”]; 
adjusting the activation map based on the determined offset [see paras 70-98 which discuss adjusting… in particular see para 73…. “the invention provides for to the automatic alignment of a 3D image of the patient torso with the patient specific 3D model of the torso.  The invention also provides for the automatic detection of electrode positions on the chest wall.”  And para 75… “electrode positions need to be located accurately on the 3D model of the torso.”];

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Dam as applied to claim 10 above, and further in view of Gwerder et al (US 20090287087) hereafter known as Gwerder.

Regarding Claim 11:
Van Dam discloses the invention substantially as claimed including all the limitations of claims 10 and wherein the 3D chest model is generated by: 
applying fiducial markers to the patient’s body [see para 19… “the method includes placing a marker on the torso of the subject, for example at the xyphoid.”], The marker is arranged to be identifiable in the 3D image of the torso of the subject.” and see para 72… “The 3D camera can further be arranged to identify additional markers placed on the torso of the patient, and identifyable in the 3D image.” Which makes it clear that there are a plurality of markers (interpreted as fiducial markers)];
generating external image data of the patient’s body including imaging the fiducial markers and the electrodes [see again para 19…. “The marker is arranged to be identifiable in the 3D image of the torso of the subject.”];
merging the image data with a 3D anatomical model of the patient’s chest generated using the 2D images by registering the identified anatomical locations with corresponding anatomical locations in imaging obtained from CT or MRI scans [see Fig. 1 and para 27 in particular…. “Selection of a single atrial or ventricular heart beat from the ECG), CT/MRI derived models, the in this application described new method to register the electrodes to the torso model derived from MRI/CT.”] 
However, Van Dam only broadly describes markers that can be defined based on color, number or shape as best described in para 71 [ “The identifier can e.g. be a color, a shape, a number, a code or the like.” Please note that while the identifier is not explicitly stated to be a marker, based on para 72 (which further states “The 3D camera can further be arranged to identify additional markers placed on the torso of the patient, and identifyable in the 3D image.  Such markers can be used for providing a reference point”) it is understood that the identifiers is inclusive of markers.] but makes no mention that the reflecting light provides identification. Thus, Van Dam fails to fully disclose 
Gwerder discloses using markers with different materials that refract / reflect light in different manners is well established in the field of surgery [see para 48…. “a visually apparent marker permits the medical practitioner to confirm location of the expandable member 212 prior to dilation” and para 49… “Therefore, the markers may be fabricated to reflect or refract the light in a different manner from the remainder of the device.  In one variation, the markers may be the same color as the remainder of the device, or partially transparent, or entirely transparent, but is identifiable because the markers reflect or refracts light differently than the remainder of the device.” And para 2… “The invention is directed to devices for sensing movement within tissue, and then creating passages in the tissue.”]
Since Van Dam is silent as to exactly how color is identified and Gwerder discloses that it is well established in the field of surgery to use different materials that cause different reflections of wavelengths, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Van Dam’s markers to use materials that reflect light differently from each other to help provide different colors between the different identifiers.

Regarding Claims 12:
Van Dam in view of Gwerder discloses the invention substantially as claimed including all the limitations of claims 10-11 as discussed above including multiple markers (ie at 

Regarding Claim 13:
Van Dam in view of Gwerder discloses the invention substantially as claimed including all the limitations of claims 10-12 above which includes at least a plurality (ie at least two markers) on the torso [again see para 72 of Van Dam… “The 3D camera can further be arranged to identify additional markers placed on the torso of the patient”]
However, Van Dam in view of Gwerder fails to explicitly disclose more than two fiducial markers being used and thus fails to definitively disclose three fiducial markers. Furthermore, Van Dam in view of Gwerder fails to disclose specifically placing two fiducial markers on the shoulders and one fiducial marker on the sternum as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Van Dam in view of Gwerder by placing a third fiducial marker on the torso because such a modification is mere duplication of parts which has been deemed to obvious modification absent unpredictable results [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Van Dam in view of Gwerder to place two fiducial markers on the shoulder and one on the sternum because this these locations are subsections of the torso so this specific configuration is a subcombination of combinations for the placement of markers taught by Van Dam in view of Gwerder as modified.

Regarding Claim 14:
Van Dam in view of Gwerder discloses the invention substantially as claimed including all the limitations of claims 10-11 as discussed above which includes two fiducial markers which reflect different wavelengths of light.
However, Van Dam in view of Gwerder fails to explicitly disclose a third fiducial marker which reflects a different wavelength of light.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Van Dam in view of Gwerder by using a fiducial marker which reflects a third wavelength of light because such a modification is a mere duplication of parts which has been deemed to be an obvious modification absent unpredictable results [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]


Regarding Claim 15: the fiducial markers have different shapes and identifying anatomical locations corresponding to the fiducial markers by detecting light reflected from the fiducial markers included in the image data comprises detecting the shape of each fiducial marker [Para 71 of Van Dam (see “The identifier can e.g. be a color, a shape, a number, a code or the like.”) makes it clear that the makers have different shapes. Furthermore, as discussed in the rejection to claim 11 above, these markers deflect light and are included in the imaging data].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/
Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792